Citation Nr: 1523990	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), cognitive disorder, and panic disorder.  

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991, to include service in Saudi Arabia during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ), sitting in Winston-Salem, North Carolina.  A copy of the transcript of that hearing is of record.  

At the hearing, it was noted that the issue of entitlement to service connection for the purpose of establishing eligibility for medical treatment was being withdrawn from appellate review.  The record also contains a formal March 2015 document request from the Veteran's representative that the issue be withdrawn.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD were previously separately addressed by the RO.  The finding in Clemons, however, allows the Board to recharacterize the psychiatric claims on appeal to more broadly reflect the benefit sought based on the testimony and evidence before the undersigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, GAD, cognitive disorder, and panic disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the March 2015 hearing and in a formal document filed that same month, the Veteran requested the withdrawal of his claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Select Appeal

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

The Veteran requested that his claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment be withdrawn.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202 (2014).  The Board does not have jurisdiction to review the aforementioned claim and therefore it is dismissed.  


ORDER

The issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment is dismissed.  


REMAND

The Veteran avers that he has PTSD and/or another acquired psychiatric disorder as a direct result of active military service, to include his service in Saudi Arabia during the Persian Gulf War.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2014).  

The provisions of 38 C.F.R. § 3.304(f) (2014) were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.  

By way of history, review of pertinent documents in the VBMS file reflects that the Veteran's claim for service connection was considered by the RO based on the relaxed standard for PTSD as enumerated above.  However, his claim for service connection failed in that a diagnosis of PTSD was not verified and because it was determined that additional psychiatric disorders were not of service origin.  See the December 2010 rating decision.  

VA records show that the Veteran's military occupational specialty was in chemical operations.  In a VA FORM 21-0781 dated in 2011 and in his 2015 testimony, he avers that he was confined to his bed for a one week period during service due to physical and mental exhaustion.  (The Board's review of his service treatment records (STRs) does not corroborate this assertion.)  He reports incidences of almost being blown up by a land mine as he was about to place his gear on an explosive device.  Before he could call out, it exploded, injuring others.  He currently dreamed of being in a war zone that he was unable to leave.  He fought in combat and was exposed to many exploding bombs.  (Hrg. tr. at pgs. 8-9.)  

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of a veteran when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Lay evidence of continuity of symptoms may meet the low threshold of indicating that a current disability may be associated with military service.  McLendon, 20 Vet. App. at 82-83.  

In this case, it is noted that the Veteran has not been diagnosed as having PTSD by VA personnel.  However, a private examiner noted PTSD in 2010.  Moreover, over the years, the Veteran has been diagnosed with GAD on numerous occasions (as early as upon private report in 2002 and by VA records thereafter) and to include panic disorder with "some symptoms of PTSD" in 2008, and a cognitive disorder in 2010.  

When examined by VA in December 2010, the examiner noted that the Veteran said that he was first found to have anxiety attacks when he was 23 years old.  He took anti-anxiety medications, but had subsequent periods of deep depression, to include after a motor vehicle accident in 2010.  As oto his time in service, the Veteran said that he was not used to military culture which included keeping things cleaned and detailed, and he found such inservice inspections "extremely stressful."  It was noted that he had combat experience.  The examiner further noted that he did not identify any specific traumatic stressors (pre-military, during service, or post-military).  She diagnosed anxiety disorder and specifically noted that the criteria for PTSD were not met.  She opined that the Veteran's anxiety disorder was not linked to any claimed stressor during service because the Veteran did not provide information about any specified stressors during the evaluation.  

In additional VA examination in June 2012, the examiner noted that he could not ascertain an accurate diagnosis because of symptom exaggeration.  

At the 2015 hearing, the Veteran testified that his current symptoms included anxiety, anger, night sweats, dryness in the throat, and avoidance of others.  He felt that the 2010 examination was inadequate in that the examiner never asked him about his inservice stressors.  He said that she mostly asked about his childhood but not that much about his military service.  The Veteran's mother testified that the Veteran acted differently after he came home from service.  Specifically, he did not like to be around others and exhibited angry behavior, often arguing with others.  She felt like his symptoms had increased.  At the hearing, the Veteran and his attorney expressed their opinion that the 2010 examination was inadequate in that the examiner did not ask the Veteran about his military stressors so he didn't provide them.  

To ensure that the Veteran is afforded every possible consideration, and as it is unclear as to whether the VA examiner in 2010 adequately pursued whether the Veteran had inservice stressors adequate to result in a psychiatric condition, a new examination should be obtained on remand.  

Finally, the United States Court of Appeal for Veterans Claims (Court) has held that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain all of the Veteran's mental health records as he testified that he continues to be treated at a VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's available VA mental health treatment records since December 2012 and associate them with the claims folder.  Any negative reply must also be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for an examination by an appropriate psychiatrist or psychologist (who has not previously examined the Veteran, if possible) to determine whether he has PTSD with symptoms that are medically-related to his claimed inservice stressors involving the fear of hostile military or terrorist activity while in the Persian Gulf or as a result of other reported stressors such as exposure to bombs and land mines.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran his contentions regarding his claimed inservice stressor(s), to include those involving fear of hostile military or terrorist activity, and specifically note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in formulating his or her opinion.  The examiner should also note that the Veteran's service in the Persian Gulf War has been confirmed as has his military occupational specialty in chemical operations.  

The examiner should be asked to respond to the following: 

(a) Specifically, the examiner should determine whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has PTSD which is related to his active military service, including as a result of reported stressors such as fear of hostile military or terrorist activity, in the Persian Gulf War.  

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

(b) If any other psychiatric disorder (other than PTSD, such as GAD, panic disorder, a cognitive disorder) is diagnosed, the examiner should provide an opinion as to whether such resulted from his military service.  Specifically, the examiner should determine whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that each such disorder is of service onset or otherwise related thereto.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether 
i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


